Fourth Court of Appeals
                                       San Antonio, Texas

                                            JUDGMENT
                                          No. 04-14-00398-CV

Alma L. GOMEZ and Alberto F. Gomez, Individually and as Next Friend of Jorge Elias Gomez,
  a Deceased Minor, and on Behalf of the Estate of Jorge Elias Gomez, a Deceased Minor, and
            Yolanda Medellin, Individually and as Next Friend of Jesus Medellin,
                                         Appellants

                                                    v.

                              AMERICAN HONDA MOTOR CO., INC.,
                                         Appellee

                      From the 365th Judicial District Court, Maverick County, Texas
                                   Trial Court No. 11-02-26254-MCV
                                Honorable Fred Shannon, 1 Judge Presiding

         BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellants Alma L. Gomez and Alberto F.
Gomez, Individually and as Next Friend of Jorge Elias Gomez, a Deceased Minor, and on Behalf
of the Estate of Jorge Elias Gomez, a Deceased Minor, and Yolanda Medellin, Individually and as
Next Friend of Jesus Medellin.

           SIGNED April 22, 2015.


                                                     _____________________________
                                                     Rebeca C. Martinez, Justice




1
    Sitting by assignment.